DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 02/07/2022 has been received and entered.  By the amendment, claims 6-3 are remain pending in the application.  Claims 1-5 stand withdrawn from consideration.
Applicant’s arguments filed 02/07/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as following:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Oikawa et al., US 2019/0196281 A1.
Claims 6 and 12-13 are anticipated by Oikawa et al. figures 1, 2-4, 6-7, 10 and accompanying text which disclose a display device 100 comprising:
. a semiconductor layer 31 including a first region 31b, a second region 31c and a channel region 31g
. a first insulating layer 32
. a gate electrode 33a 
. a second insulating layer 43 
. a pixel electrode 9a 
. the channel region 31g being bent in a region overlapping the gate electrode 33a, wherein the channel region includes a first portion extending in a first direction (e.g., horizontal) and a second portion extending in a second direction (e.g., vertical) intersecting the first direction, the second direction being not parallel to the first direction, and the first portion and the second portion overlapping the gate electrode 33a(see fig. 10).  
Re claim 7, a plurality of gates lines 3a extending in the first direction and arranged in a second direction intersecting the first direction, with intervals therebetween; and a plurality of source lines 6a extending in the second direction and arranged in the first direction with intervals therebetween, to intersect the plurality of gates lines, wherein the gate electrode 33a is electrically connected to one of the plurality of gate lines and is located in a region where a respective one of the plurality of gate lines and a respective one of the plurality of source lines overlap, and the channel region is bent in a region 
Re claims 8-9, a first transparent conductive layer 4a (e.g., layer inside the hole in a third insulating layer 18) provided on the second insulating layer 43 and brought into contact with the second region 31c through a first contact hole 44c formed in the first insulating layer and the second insulating layer, wherein the first transparent conductive layer is located in an open area surrounded by a respective adjacent pair of gate lines of the plurality of gate lines and a respective adjacent pair of source lines of the plurality of source lines, and the pixel electrode 9a is electrically connected to the second region 31c via the first transparent conductive layer (see figs 6-7).
Re claim 11, Oikawa et al. further disclose a first substrate 19, a second substrate 29 and a liquid crystal layer 80, wherein the first substrate 19 includes the semiconductor layer 31, the first insulating layer 32, the gate electrode 33a, the second insulating layer 44 and the pixel electrode 9a as claimed.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871